Per Curiam:
The order appealed from is modified by imposing as a condition of granting the motion the payment of taxable costs to date to the plaintiff, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present— Clarke, P. J., McLaughlin, Scott, Dowling and Smith, JJ. McLaughlin, J., dissented on the ground that the plaintiff had the right to settle the cause of action, and the defendant had a right to serve without costs a supplemental answer showing that fact. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.